DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 1st, 2021 has been entered.
 This action is in response to the claims filed on Dec. 1st, 2021. A summary of this action:
Claims 2-6, 8-12, 14-21 have been presented for examination.
Claims 2-6, 8-12, 14-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form as they do not depend on a preceding/previously set forth claim, but rather depend upon claims 19-21
Claims 2-5, 8-11, 14-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al., US 2012/0290879 in view of Maeda et al., US 2012/0041575 and in further view of Zhang et al., “KRNN: k Rare-class Nearest Neighbour classification”, 2016
Claims 6, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al., US 2012/0290879 in view of Maeda et al., US 2012/0041575 and in further view of Zhang et al., “KRNN: k Rare-class Nearest Neighbour classification”, 2016 in further view of Skand, “kNN(k-Nearest Neighbour) Algorithm in R”, 2017
This action is non-final

	Notice of Pre-AIA  or AIA  Status


Response to Arguments
Regarding the § 103 Rejection
	The rejection is maintained, and the Examiner has clarified the rejection below.

	As an initial matter – all of the arguments are for “Claim 1” – there is no claim 1.
	For compact prosecution, the Examiner infers that these are intended for claim 19, which the Examiner treats as representative. 

Applicant submits (Remarks, pages 9-12): “...According to Claim 1, the "plurality of signals" can correspond to S 1, S2. S 1 can correspond to a temperature sensor, while S2 could correspond to a pressure sensor, for instance. For the "labeled point" shown above, the "range of time" can correspond to (TLl, TL2, TL3, TL4, TL5), the "feature vector" associated with the first time series from the first signal, S 1, can correspond to (2, 3, 6, 1, 4); the "feature vector" associated with the first time series from the second signal, S2, can correspond to (5, 1, 6, 2, 2)...”

Examiner’s Response: 
	The Examiner respectfully disagrees.
	The applicant’s arguments about the present scope of the claims are not recited in the claims. Nor does the applicant explicitly cite any specific portions of the disclosure for claim in view of the disclosure. 
	To clarify, see MPEP § 2111: “The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)”

Applicant submits (Remarks, page 12): “The cited portion of Shibuya does not disclose at least "constraining an analysis neighborhood for the labeled point to a set number of model condition points closest to the labeled point as projected" in each signal projection subspace, as recited in Claim 1... In Shibuya, all sensor signals of the composite sensor signal I 02 are considered together to form one feature across all sensors for building a "normal" model that characterizes a normal mode. The sensor signals of the composite sensor signal are not considered one at a time.”

Examiner’s Response: 
	The Examiner respectfully disagrees.
	See Shibuya, ¶88, as was previously cited and relied upon: “...It is considered that a window of ±1, ±2, etc., is installed with respect to a predetermined time and a feature 
	See figures 9A-9B of Shibuya, as was previously cited and relied upon, and see ¶¶ 105-106: “The signal display screen 901 is constituted by plural signal display windows 902 and the sensor signal 102 during a period designated as the learning data in advance is displayed in each window as time-series data for each sensor (for each signal)...feature display screen 907 is shown in FIG. 9B. The feature display screen 907 is constituted by plural feature display windows 908 and the feature vector output from the feature amount extraction unit 105 is displayed on each window as the time-series data for each dimension. The selection
of the display or non-display and the operating of the display order are the same as those in the signal display screen 901.” – to clarify, figure 9A shows four sensor signals, and figure 9B, which are displayed in the “same” “order”, show four feature signals –
A skilled person would have readily inferred that each sensor signal has a corresponding feature signal (e.g., figures 9A and 9B), and a corresponding subspace for each feature signal (e.g., figure 13). 
	See the rejection for more clarity. 
	
Applicant submits (Remarks, pages 12-13 ): “Paras. [0086]-[0088] of Maeda cited in the Office Action describes starting with learning data representing normal cases including individual (learning) pieces in step 53 of Fig. 12,...The Office Action (page 27) asserts that the "labeled point" can correspond to the new piece in the cited portion of Maeda, as recited in Claim 1. However, a "labeled point" is already classified with a "label" that is not going to change before 

Examiner’s Response: 
	The Examiner respectfully disagrees.
	See the rejection – a combination of prior art was relied upon, not solely Maeda – see Shibuya, as was relied upon, e.g. see ¶174 “Meanwhile, the mode dividing unit 1908 performs mode dividing of dividing the time for each operating state based on the event signal 103” wherein ¶ 143 clarifies “As described above, when the operating cycle is regular, e.g., the operation starts and stops at the determined time of one day, data is extracted every fixed period, e.g., one day to compute the mean and the distribution. Although the period is not one day, the same applies thereto. When the operation starting/stopping time is known, data in a period which can be regarded as a normal operation is carried out may be extracted to compute the mean and the distribution and this method may be applied even though the operating cycle is irregular.” 
	Shibuya teaches labelling the newly observed data with the “event signal”, i.e. the sensor signals are divided and labeled into various “modes”, including the newly observed data.
To clarify -  figure 19 and the accompanying description of figure 19. The anomaly identification is after the “mode dividing unit” as per fig. 19, i.e. the system in combination would have applied Maeda’s teachings to each signal projection subspace (e.g., Shibuya, fig. 13) wherein all of the labelled points/model condition points were already associated with labels for the various modes.
See the rejection for more clarification.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Applicant submits (Remarks, page 13): “...There is no reason to "calculate" the "first percent" of the k pieces in any "analysis neighborhood" that have the same label as the new piece, as recited in Claim 1. The "first percent" is already known with respect to a given label of the new piece and does not need to be "calculated" based on what is included in any "analysis neighborhood" , as recited in Claim 1....”

Examiner’s Response: 
	The Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The argument appears to only be for Maeda -  Zhang was relied upon for the limitation being argued – see the rejection. Hence, this is a piecemeal attack as Zhang is not being addressed for a limitation Zhang was relied upon.

Applicant submits (Remarks, pages 13-14): “...The cited portion of Maeda simply does not disclose identifying an "analysis neighborhood" for each of different signals that contribute to the same "labeled point" and "model condition points", as recited in Claim 1. Contributing to the same "point" means being associated with the same "range of time", as recited in Claim 1.”

Examiner’s Response: 
	The Examiner respectfully disagrees.
	It is improper to import limitations from the specification into the claims. 
	The claim recites, in part: “constraining an analysis neighborhood for the labeled point to a set number of model condition points closest to the labeled point as projected in each signal projection subspace...” – e.g., figure 5 of the instant specification, and the accompanying description.
	The applicant’s interpretation of “Contributing” for this argument is not readily supported by the claims, nor readily apparent from the specification. 
	See the rejection below for how the combination of prior art teaches the presently claimed invention.

Applicant submits (Remarks, page 14): “...Nothing in the cited portion of Maeda discusses breaking apart (projecting into signal projection subspaces) any piece associated with a time range and comparing a first part of piece A with a first part of piece B to identify a first "analysis 

Examiner’s Response: 
The Examiner respectfully disagrees.
It is improper to import limitations from the specification – the applicant’s argued features in this argument are not recited in the claims.
Furthermore, see Shibuya, as was relied upon which teaches that each signal has a corresponding signal subspace, e.g. figure 13 of Shibuya, figures 9A-9B.
Maeda, as was taken in combination, would have been applied to each of the corresponding subspaces for each signal from Shibuya – as per the rejection. 
In addition - in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant submits (Remarks, page 14): “Because the cited portion of Shibuya does not define any "signal projection subspace" or describe performing any activity in such a "signal projection subspace", as recited in Claim 1, it does not disclose "calculating a contribution of each of the plurality of signals to the first condition ... for the corresponding signal projection subspace, to form a sorted list of signals and contributions".”

Examiner’s Response: 
The Examiner respectfully disagrees.
See the rejection – Shibuya does teach a “signal projection subspace” and does perform activities in it, e.g. ¶ 116: “The distance [in each subspace] between the feature vector at the time of anomaly judgment and each of the representative vectors is examined and a cause event X corresponding to the nearest vector is extracted (S154).” and figure 13. 
See the rejection below for more clarification. 
	Furthermore, this arguments does not state how Shibuya is distinguished from the present claims, i.e. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant submits (Remarks, pages 14-15): “Since the learning data in Shibuya is used to generate feature vectors for normal modes, the label of each of those points in Shibuya noted above will be "normal". There is again no reason to calculate the "first percent" in each of a plurality of "analysis neighborhoods" from these points, as recited in Claim 1...” 

Examiner’s Response: 
The Examiner respectfully disagrees.
First, as to the label – see the rejection, e.g. see figure 2C of Shibuya, see the mode dividing unit in figure 19 and its accompanying description. Shibuya’s system divides the sensor See the rejection for more clarity. 
In addition - see Zhang as was relied upon for the argued limitation -as to the “reason” – see the rejection, i.e. “The motivation to combine would have been that the technique of Zhang would have biased the classification towards the rare class, e.g. an anomaly/outlying class, and as such Zhang would have improved the system’s ability to determine if a newly received set of time series from signals was anomalous [i.e., a rare class, it is abnormal], i.e. “These strategies more accurately characterise the rare-class distribution for accurate classification.” (Zhang, §8)” and see the remaining portions of the rejection for more clarification.
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	

Applicant submits (Remarks, pages 15): “...However, the actual signal is separate from those points in Shibuya that correspond to normal modes in Shibuya, as discussed above. The actual signal is not a sensor signal, such as SI or S2 in the example above, that generates time series data included in each of the "label point" and "model condition points", as recited in Claim 1. It is thus irrelevant what contribution may be made by the actual signal.” 

Examiner’s Response: 

See Shibuya figure 9A and ¶ 105: “The signal display screen 901 is shown in FIG. 9A. The signal display screen 901 is constituted by plural signal display windows 902 and the sensor signal 102 during a period designated as the learning data in advance is displayed in each window as time-series data for each sensor (for each signal)...”
Shibuya teaches that there is a signal “for each sensor”, i.e. that for each signal, there is a corresponding sensor from which that signal comes from. 
As to ¶ 117 of Shibuya -see ¶ 117: “That is, it needs to describe which state [which mode] the sensor signal has the anomaly. To do so, a normal signal and an actual signal may be displayed overlapping with each other with respect to the predetermined prior and post time.”
A skilled person would have readily inferred that the “actual signal” in ¶ 117 was a “sensor signal”, contrary to the applicant’s arguments. 
See the rejection for more clarification.

Applicant submits (Remarks, pages 15): “...In addition, the "anomaly judgement" is not a "label" that describes the "condition" of a machine system and that is assigned to one or more (labeled or model condition) points, as recited in Claim 1.” 

Examiner’s Response: 
The Examiner respectfully disagrees.


Applicant submits (Remarks, pages 15): “...However, the claim recites calculating a "contribution" for each "signal projection space", where in different "signal projection subspaces", different portions of the labeled point ( or a model condition point) contributed by different signals but corresponding to the same "range of time" associated with the labeled point are evaluated...Once again, in the example above, (2, 3, 6, 1, 4) of the labeled point from SI is used in the first signal projection subspace, while (5, 1, 6, 2, 2) of the same labeled point from S2 is used in the second signal projection subspace, and they both correspond to the time range of (TL1,TL2,TL3,TL4,TL5). It is similar with the model condition points. No such calculation is discussed in the cited portion of Shibuya or any other cited reference” 

Examiner’s Response: 
The Examiner respectfully disagrees.
It is improper to import limitations from the specification into the claims.
E.g., the claims do not recite “where in different "signal projection subspaces", different portions of the labeled point ( or a model condition point) contributed by different signals but corresponding to the same "range of time" associated with the labeled point are evaluated...”, nor do the claims recite the argued example.
claims are distinguished from the references relied upon (e.g., the argued interpretation of Shibuya is not citing a single portion of Shibuya) - Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6, 8-12, 14-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form as they do not depend on a preceding/previously set forth claim, but rather depend upon claims 19-21. 

As per MPEP § 608.01(n):
“In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain: 
(i) a reference to a claim previously set forth, and  

A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.”
MPEP § 608.01(n) further clarifies: “A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim.”

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-5, 8-11, 14-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al., US 2012/0290879 in view of Maeda et al., US 2012/0041575 and in further view of Zhang et al., “KRNN: k Rare-class Nearest Neighbour classification”, 2016

Regarding Claim 19.
Shibuya teaches: 
	A control method for a machine system comprising sensors generating a plurality of signals over time, the method comprising: (Shibuya, abstract, teaches: “This invention provides method for detecting advance signs of anomalies, event signals outputted from the facility [example of a machine system] are used to create a separate mode for each operating state, a normal model is created for each mode, the sufficiency of learning data for each mode is checked, a threshold is set according to the results of said check, and anomaly identification is performed using said threshold....”, e.g. see ¶ 2-3  – then see figure 9A which shows an example embodiment in which 4 signals are received wherein ¶ 105 clarifies: “The signal display screen 901 is constituted by plural signal display windows 902 and the sensor signal 102 during a period designated as the learning data in advance is displayed in each window as time-series data for each sensor (for each signal).” -see figures 1A and 1B for an overview of the system)
	receiving a labeled point comprising, for a range of time, a first time series from each of the plurality of signals, each first time series being associated with at least one feature vector , each feature vector having components corresponding to one or more signal features, the labeled point having a first label describing a first condition of a plurality of conditions of the machine system, each of the plurality of signals having a corresponding signal projection subspace; (Shibuya, see figure 19 and ¶ 169 – 170 – this is a system which combines both the “first embodiment” and the “second embodiment” wherein sensor signal(s) are received from a facility along with an “event signal” (e.g., figure 2C of Shibuya) wherein the “event signal” is used for a “mode dividing unit”, i.e. the signals from each sensor are divided into a plurality of time series due to the “mode” – see ¶174 “Meanwhile, the mode dividing unit 1908 performs mode dividing of dividing the time for each operating state based on the event signal 103” wherein ¶ 143 clarifies “As described above, when the operating cycle is regular, e.g., the operation starts and stops at the determined time of one day, data is extracted every fixed period, e.g., one day to compute the mean and the distribution [i.e., system receives labels points comprising  sensor signals which were divided into time series to represent each of these “fixed periods”, wherein each period is labelled with the condition of the machine system, e.g. “starts and stops”]. Although the period is not one day, the same applies thereto. When the operation starting/stopping time is known, data in a period which can be regarded as a normal operation is carried out may be extracted to compute the mean and the distribution [example of feature extraction, i.e. each time series is associated with a feature vector comprising components such as the mean and distribution] and this method may be applied even though the operating cycle is irregular.” and see ¶ 183 “In the learning data selection processing in the learning-data selection unit 1903, the method using the event signal is considered in addition to the same method as the example described by using FIG. 12.”, 
to clarify and in regards to the feature space– see ¶ 88 “The feature amount extraction is considered using the sensor signal as it is. A window of ±1, ±2, etc., is set with respect to a predetermined time and a feature indicating a time variation of data may be extracted by a feature vector of a window width (3, 5, etc.,) x the number of sensor” – in other words, each “feature vector” represents a “window” of “time” in the sensor signal, wherein there is a “feature vector” for each of “the number of sensor” [e.g., fig. 9B shows each signal as a “feature” which represents the time series signal from figure 9A, a feature vector is a “window” within this “Feature” signal]– wherein the feature vectors for each sensor form the signal projection subspace for that sensor, e.g. figure 13
for more clarification on the label and sensor signals see ¶ 72 teaches “The event signal 103 is a signal indicating an operation, a failure, or a warning of the facility which is output irregularly and is constituted by a character string indicating the time and the operation, the failure, or the warning.”, e.g. a “normal OFF”, a “start”, a “normal ON”, and a “stop”, and see ¶ 82 “An example of the sensor signal 102 is shown in FIG. 4. The sensor signal 102 is plural time-series signals...” and see figures 2C and figures 9A to 9B)
	projecting each of a plurality of model condition points into each signal projection subspace of the plurality of signal projection subspaces, each model condition point comprising a second time series from each of the plurality of signals, each second time series being associated with at least one feature vector , each feature vector having components corresponding to one or more signal features, the model condition point having a second label describing one of the plurality of conditions of the machine system, the projecting comprising evaluating at least one feature vector associated with the second time series from each of the plurality of signals in the corresponding signal projection subspace; (Shibuya, see figure 19 as cited above and as detailed above, specifically see the # 1903 for the “Learning-Data selecting unit” for the model creation – this selects the “learning data” wherein ¶ 173 teaches “The sensor signal 102 output from the facility 101 is accumulated for learning in advance [example of second time series for each of the signals]. The feature amount extraction unit 1901 inputs the accumulated sensor signal 102 and performs feature amount extraction to acquire the feature vector [example of the feature vector of the model condition points in the signal projection subspace for each signal]. The feature-selection unit 1902 performs data check of the feature vector output from the feature amount extraction unit 1901 and selects a feature to be used [example of the feature vectors having components]. The learning data selecting unit 1903 performs data check of the feature vector configured by the selected feature and check of the event signal 103 and selects the learning data used to create the normal model [example of a model condition point]”, in other words the system accumulates sensor(s) signal data over a period of time for learning, and uses these plurality of time series as model condition points for creating a “normal model” – to clarify see figure 5 and ¶ 83-86, including “Subsequently, the processed data are input into the normal-model creation unit 106 to select the learning data (S503), the learning data are classified for each mode by referring to the mode dividing information output from the mode dividing unit 104 (S504), and the normal model is created for each mode (S505).” [each normal model/model condition point is associated with a “mode” label]”, i.e. ¶ 91 “the normal-model creation unit 106 classifies the learning data selected in step S503 for each of the modes divided by the mode dividing unit 104 and creates the normal model for each mode in step S505.”, 
anomaly measurement is computed by using the normal models of all the modes and the minimum value is acquired [example of evaluating the model condition points/”normal models including evaluating the feature vectors in the subspace, e.g. fig. 13 for the subspace]” and ¶¶ 161-163 which further clarifies on creating “plural normal models” [model condition points – this clarifies that there is a plurality explicitly] for each “cycle”/mode by “random sampling” for “several cycles”
to clarify:  see ¶178 “The feature amount extraction unit 1901 inputs the sensor signal 102 and performs the same feature amount extraction as that at the learning time to acquire the feature vector” – also see ¶ 137 which provides a clarification – in other words, the model condition points features/feature vectors for each signal are projected into each corresponding signal projection subspaces
for more clarification and an example:  see figure 6 and  ¶¶ 92- 99 which provides an example for a “3D feature space” wherein this example uses a “projection distance” )
	projecting the labeled point into each signal projection subspace, comprising evaluating the at least one feature vector associated with the first time series from each of the plurality of signals in the corresponding signal projection subspace; (Shibuya, as cited above, e.g. ¶ 178: “The feature amount extraction unit 1901 inputs the sensor signal 102 and performs the same feature amount extraction as that at the learning time to acquire the feature vector...”  - in other words, the feature extraction projects the labeled points/model condition points in the “same” manner into each of the signal projection subspaces, e.g. see figures 5 and 13, also see figure 17 and ¶ 158 – the “features” from both the “learning data” and the newly received 
	as to the evaluation: see ¶¶ 178-179 “The feature vector created by the feature-selection unit 1902 [the feature vectors of the labelled point] is input into the anomaly-measurement computation unit 1905 to compute the anomaly measurement by using the normal model created by the normal-model creation unit 1904 in learning...When the normal model is created for each mode, the anomaly measurement [using the labelled point and associated data]  is computed by using the normal models [model condition points and associated data] of all the modes and the minimum value is acquired [example of evaluating the model condition points/”normal models, as well as the labeled point’s including evaluating the feature vectors in the subspace]” 
to clarify on the evaluating: ¶ 93-¶99 provides an example teaching - e.g.  ¶ 98 - evaluating the “distance between the evaluation data [the model condition points] and the point b [the labelled point]”, for another example ¶ 116 “The distance between the feature vector at the time of anomaly judgment [from the labeled points] and each of the representative vectors [from the model condition points] is examined and a cause event X corresponding to the nearest vector is extracted (S154).”, also see ¶ 117 “In the diagnosis, it is important to present the cause event to be easily appreciated. That is, it needs to describe which state the sensor signal has the anomaly. To do so, a normal signal [from the learning data/normal model] and an actual signal may be displayed overlapping with each other with respect to the predetermined prior and post time...The signal is displayed as the time-series that the anomaly measurement is deviated from the normal state.” – i.e., a large deviation between the labelled point and model condition points indicates an anomaly, e.g. a large distance in the feature vectors (¶ 116, ¶ 98))
	[...]
calculating a contribution of each of the plurality of signals to the first condition..., to form a sorted list of signals and contributions;(Shibuya, ¶ 117 “Further, since it is considered that a signal having a large deviation [contribution to the first condition/label] when the anomaly occurs contributes to the anomaly judgment, when the signals are displayed in the order of the large deviation from the top [sorting the list of signals and contributions], it is easily verified which sensor signal has the anomaly. In addition, when a past case of the cause event is displayed in the same manner as the presented result event, it is easy to accept the same phenomenon to trust the advance notice of the result event.” – see ¶ 120 and figure 19 for more clarification)

Shibuya does not explicitly teach:
	constraining an analysis neighborhood for the labeled point to a set number of model condition points closest to the labeled point as projected in each signal projection subspace;
	for each signal projection subspace, calculating a first percent of model condition points in the analysis neighborhood having a same label as the labeled point in the analysis neighborhood out of the set number of model condition points in the analysis neighborhood
6for each signal projection subspace, calculating a second percent of model condition points in the model having a same label as the labeled point out of the plurality of model condition points;
	from the first percent and the second percent calculated for the corresponding signal projection subspace
	and adapting the machine system's behavior based on the sorted list. 

Maeda, as taken in combination with Shibuya, teaches: 
constraining an analysis neighborhood for the labeled point to a set number of model condition points closest to the labeled point as projected in each signal projection subspace; (As an initial matter, the inventors for both Shibuya as relied upon above and Maeda are the same, and then see Maeda the abstract – this is for identifying an abnormal “sensor signal” and see figures 3-4, Maeda is for a related invention to the Shibuya invention, 
then see figure 11 and the description starting in ¶ 86: “As illustrated in FIG. 11, in the present embodiment, data is read out from learning data (S51), a similarity among individual pieces of data included in the learning data is calculated (S52), k [example of a set number] pieces of data with highest similarities are obtained with respect to the individual pieces of data (S53) ( similar to a method commonly referred to as a k-NN method or k-nearest neighbor method [i.e. a neighborhood constrained to a set number of closest model condition points to the labelled point]), a histogram is calculated for data included in the obtained learning data (S55), and a range of existence of normal cases is decided on the basis of the histogram (S55). In the case of the k-NN method, a similarity is a distance within a feature space. Furthermore, a result of an event analysis (S56) is also matched, a deviance of observation data is calculated (S57), and an occurrence/nonoccurrence of an anomaly and an anomaly explanation message are outputted.”
for more clarification – see ¶¶ 87-88 then teaches that this is to find the “k pieces of data with highest similarities to the unit for deciding normal range” and then see ¶ 88 and figure 13 – the system is finding “a number k” of the nearest/most similar signal data [based on “distance within a feature space”] to a newly “observed sensor signal” [labelled point] and based on the k-nearest neighbors of the sensor signal determines if the “observed sensor signal” is “an anomaly” and provides calculation of “a deviance of observation data”
to clarify: Maeda teaches a technique for constraining an analysis neighborhood in a “feature space” [signal projection subspace] to a set number “k” of the “nearest neighbor[s]” of the “learning data” [example of model condition points] to the obtained data being analyzed for “a deviance of observation data”/”an anomaly” [example of the labelled point] 
to clarify on the combination with Shibuya, see Shibuya as relied upon above including ¶¶ 178-179: “The feature amount extraction unit 1901 inputs the sensor signal 102 and performs the same feature amount extraction as that at the learning time to acquire the feature vector....When the normal model is created for each mode, the anomaly measurement is computed by using the normal models of all the modes and the minimum value is acquired....”
and adapting the machine system's behavior based on the sorted list. (Medea, as cited above (¶¶ 86-88), and as taken in combination with Shibuya (including ¶¶ 117-120) teaches detecting an anomalous event and forming a list of signals wherein the list is sorted by which 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Shibuya’s system “for detecting advance signs of anomalies,” (Shibuya’s abstract) with the teachings from Maeda on a similar system by the same inventors as Shibuya, wherein Maeda is for detecting an “abnormal element (sensor signal)” (see Maeda abstract). 
The motivation to combine would have been that Maeda’s technique provides “an anomaly detection method and system capable of reducing user load and detecting anomalies early at high sensitivity.” (¶ 14 of Maeda).
An additional motivation to combine would have been that Shibuya already suggests using a “nearest neighbor” technique – see Shibuya, ¶ 99 – wherein Maeda provides an example embodiment of this suggestion by the same inventors. 
An additional motivation to combination would have been that “However, there is a recent trend to switch to condition-based maintenance in which parts replacement is performed in accordance with the conditions of devices. Performing condition maintenance and see ¶ 172 for a listing of “direct benefits” including: “(1) anomalies can be detected from normal data, (2) highly accurate anomaly detection can be achieved even when data collection is incomplete, and (3) even when anomalous data is included, the influence of such anomalous data can be tolerated, such secondary benefits as ( 4) phenomena become more easily understood by users, (5) knowledge of engineers can be utilized, and (6) physics models can be used concurrently may be provided”
Shibuya, as taken in combination with Maeda does not explicitly teach: 
for each signal projection subspace, calculating a first percent of model condition points in the analysis neighborhood having a same label as the labeled point in the analysis neighborhood out of the set number of model condition points in the analysis neighborhood
	6for each signal projection subspace, calculating a second percent of model condition points in the model having a same label as the labeled point out of the plurality of model condition points;
	from the first percent and the second percent calculated for the corresponding signal projection subspace


	for each signal projection subspace, calculating a first percent of model condition points in the analysis neighborhood having a same label as the labeled point in the analysis neighborhood out of the set number of model condition points in the analysis neighborhood
 (Zhang, abstract, teaches a modification to a KNN “to address the within-class imbalance” in order to “bias classification towards the rare class” and then see § 5.2 which teaches that “A strategy is desired to compute the true positive propensity for these regions so as to distinguish and effectively rank the corresponding query instances. To this end, if the local positive interval for a query instance t (Eq. (2)) is higher than the global positive interval (Eq. (1)), intuitively it indicates that t has higher posterior positive probability than the positive prior based on the observed positive frequency in the training population...The positive posterior probability estimation for t in Eq. (3) therefore should be adjusted. Let λ denote the positive odds (P:N) in the query neighbourhood over the positive odds in the global population. As an example, if P:N = 1:5 in the query region [first percent, this is the percent in the neighborhood – the recitation of percent is an obvious variation of the ratio] and P:N=1:10  [second percent, this is the percent in the total population] in the global training population, then λ = 2....” wherein “λ takes into account the local versus global class imbalance levels and the positive odds ratio in the local neighbourhood versus the global population indicates the positive propensity for the query instance...”, and then see table 1 which also calculates the “Pos frequency” as a variation to P:N, the first ratio is merely the frequency “in the query region”, e.g. 1/6)
	6for each signal projection subspace, calculating a second percent of model condition points in the model having a same label as the labeled point out of the plurality of model condition points;  (Zhang, § 5.2 as cited above, “P:N=1:10 in the global training population” and then see table 1 which also calculates the “Pos frequency” as a variation to P:N, the second ratio is merely the frequency “in the global population region”, e.g. 1/11)
	from the first percent and the second percent calculated for the corresponding signal projection subspace (Zhang, the λ above is the ratio of the first to the second ratio, e.g. (1/5)/(1/10) = “2”) wherein this forms the probability of the labelled point being in the neighborhood/”query region” adjusted for the class imbalance, wherein this adjusts the probability of the prediction)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Shibuya, as modified above, on a system which uses a kNN for finding anomalous signals  with the teachings from Zhang on a modification to the kNN’s probability estimation to account for “rare classes”. The motivation to combine would have been that the technique of Zhang would have biased the classification towards the rare class, e.g. an anomaly/outlying class, and as such Zhang would have improved the system’s ability to determine if a newly received set of time series from signals was anomalous [i.e., a rare class, it is abnormal], i.e. “These strategies more accurately characterise the rare-class distribution for accurate classification.” (Zhang, §8)

Regarding Claim 2
Zhang teaches:
The control method of claim 19, wherein calculating the contribution of each the signal to the first condition comprises:
	if the first percent is less than or equal to the second percent, setting the contribution of the signal to (first percent /second percent ) - 1; (Zhang, as cited above, renders this obvious, i.e. this is “λ”-1 which is an obvious variant as this is subtracting a “1” from lambda, and in terms of using λ as the contribution rate this also would have been obvious, as this is the odds that the model condition points in the neighborhood have the same label as the labelled point, divided by the odds that the model condition points in the model have the same label as the labeled point)
	and otherwise, setting the contribution of the signal to (first percent  - second percent )/(1 - second percent ). (This is also an obvious variant from Zhang using a simple rearrangement of λ, and additionally this is contingent)

Regarding Claim 3
Maeda teaches: 
	The control method of claim 19, wherein constraining the analysis neighborhood for the labeled point to the set number of model condition points closest to the labeled point in the signal projection subspace comprises sorting the model condition points by a distance from the labeled point and limiting the analysis neighborhood to a number of the model condition points having the closest distance. (Maeda, ¶ 86-90, as cited above, this uses a kNN algorithm, or a similar algorithm, to select the k nearest points by “distance” such as for when k = 5 this is “the five highest pieces”, in other words obviously a kNN algorithm constrains the neighborhood of the k nearest neighbors to the closest k neighbors based on “distance within a feature space” [e.g., the subspace] wherein the closest/nearest are sorted by distance [e.g. highest] from the labelled point) 

Regarding Claim 4
Maeda teaches: 
	The control method of claim 3, wherein the distance comprises a distance between a projection of the labeled point and projections of the model condition points on a signal feature axis in the signal projection subspace. (Maeda, ¶ 86 – “distance within a feature space” is used, this includes the distance between the labelled point and the model condition points in each signals feature space, wherein the distance is on a signal feature axis [it’s a distance in a coordinate system, obviously this includes the distance on the feature axis])

Regarding Claim 5
Maeda teaches: 
	The control method of claim 19, wherein adapting the machine system's behavior comprises remediating a faulty component. (Maeda, ¶ 171 teaches using the system for determining “parts replacement” [example of remediating a fault component])

Regarding Claim 20.
	Claim 20 is rejected under a similar rationale as claim 19 above.

	The additional distinction of the following limitation in claim 20 is taught by Shibuya:
	and logic to display signals that are higher in the sorted list of signals as the most likely contributors for the machine system condition corresponding to the labeled point. (Shibuya, as cited above, including ¶ 117: “... Further, since it is considered that a signal having a large deviation when the anomaly occurs contributes to the anomaly judgment, when the signals are displayed in the order of the large deviation from the top, it is easily verified which sensor signal has the anomaly. In addition, when a past case of the cause event is displayed in the same manner as the presented result event, it is easy to accept the same phenomenon to trust the advance notice of the result event.” 
7Ser. No. 15/906,702 filed 2/27/2018 Gregory Olsen, et al. - GAU 2128 (Hopkins) Docket No. 60363-0027 the machine system, the projecting comprising evaluating the at least one feature vector associated with the second time series from each of the plurality of signals in the corresponding signal projection subspace;

Regarding Claim 8
Claim 8 is rejected under a similar rationale as claim 2 above. 

Regarding Claim 9
Claim 9 is rejected under a similar rationale as claim 3 above. 

Regarding Claim 10.
Claim 10 is rejected under a similar rationale as claim 4 above. 

Regarding Claim 11.
Maeda, as taken in combination with Shibuya, teaches: 
	The apparatus of claim 20, wherein the first condition comprises a faulty component.  (Maeda, ¶ 171 teaches using the system for determining “parts replacement” [example of remediating a faulty component] and Maeda, as well as Shibuya, teaches that the system is to detect anomalies/abnormal events, it would have been obvious that an abnormal event would have comprised a faulty component, e.g. Shibuya ¶ 12 wherein the anomaly includes “or a repairing operation such as component replacement”)

Regarding Claim 21.
Claim 21 is rejected under a similar rationale as claim 19 above. 
	For the distinction in statutory category: see Shibuya, abstract and figure 1, as well as figures 9A-9D – a skilled person would have inferred that this was computer-implemented method, e.g. figure 9 shows example “GUI” interfaces (see ¶ 104).
	
Regarding Claim 14.
Claim 14 is rejected under a similar rationale as claim 2 above. 

Regarding Claim 15.
Claim 15 is rejected under a similar rationale as claim 3 above. 

Regarding Claim 16.


Regarding Claim 17.
Claim 17 is rejected under a similar rationale as claim 5 above. 

Maeda teaches: 
	The machine-readable storage medium of claim 21, wherein adapting the physical system's behavior comprises remediating a faulty component. (Maeda, ¶ 171 teaches using the system for determining “parts replacement” [example of remediating a fault component])

Claims 6, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al., US 2012/0290879 in view of Maeda et al., US 2012/0041575 and in further view of Zhang et al., “KRNN: k Rare-class Nearest Neighbour classification”, 2016 in further view of Skand, “kNN(k-Nearest Neighbour) Algorithm in R”, 2017

Regarding Claim 6
Shibuya, as modified above, does not explicitly teach: 
	The control method of claim 19, wherein the set number of the model condition points comprises a square root of a total number of model condition points.  

Skand teaches: 
The control method of claim 19, wherein the set number of the model condition points comprises a square root of a total number of model condition points.  (Skand, section “Requirements for kNN”, #1 teaches “Generally k gets decided on the square root of number of data points”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Shibuya, as modified above, on a system which uses a kNN algorithm with the teachings from Skand on using the “square root” of the number of data points [model condition points]. The motivation to combine would have been that this value provides a k-value which reduces the “variance” while avoiding a “bias” (Skand, # 1, as cited above)

Regarding Claim 12.
	Claim 12 is rejected under a similar rationale as claim 6 above. 

Regarding Claim 18.
Claim 18 is rejected under a similar rationale as claim 6 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hershey et al., US 2017/0011741 – see the abstract, see figure 1, see ¶ 41

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.A.H./Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147